NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL IRAHETA, AKA Danie Iraheta               No.    16-73405
Iraheta,
                                                Agency No. A026-763-474
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Daniel Iraheta, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings.

Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part the petition for review.

       Iraheta does not raise, and therefore waives any challenge to, the agency’s

denial of his motion to reopen as untimely. See Lopez-Vasquez v. Holder, 706
F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an

opening brief are waived). Because timeliness is dispositive, to the extent Iraheta

challenges the agency’s denial of reopening for failure to show prima facie

eligibility for cancellation of removal, we do not address that contention. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the agency

are not required to make findings on issues the decision of which is unnecessary to

the results).

       To the extent Iraheta challenges the agency’s denials of asylum and related

relief and relief under the Nicaraguan Adjustment and Central American Relief Act

in his previous deportation proceedings, we lack jurisdiction to consider those

contentions as this petition is untimely as to those decisions. See 8 U.S.C.

§ 1252(b)(1).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    16-73405